DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the controller of claims 12-15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 10, 12, 13, 16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matrone, Giulia, Alessandro S. Savoia, Giosuè Caliano, and Giovanni Magenes. "Ultrasound plane-wave imaging with delay multiply and sum beamforming and coherent compounding." In 2016 38th Annual International Conference of the IEEE Engineering in Medicine and Biology Society (EMBC), pp. 3223-3226. IEEE, 2016 (hereinafter “Matrone”) in view of Wright et al. (US Patent No. 5,623,928, Apr. 29, 1997) (hereinafter “Wright”)
Regarding claims 1, 12, and 16: Matrone teaches a method, controller, and CRM for generating an ultrasound image, comprising: obtaining beam-summed data using an ultrasonic probe, wherein the beam- summed data are formed from a plurality of steering angles (the acquired data is beam-summed - A. Plane-Wave Imaging and Coherent Compounding, paragraphs 4-6; B. Delay Multiply and Sum Beamforming); and coherently compounding the beam-summed data, thereby generating the ultrasound image (A. Plane-Wave Imaging and Coherent Compounding). Matrone further teaches that while this method of coherent image compounding offers an improvement in frame rate over conventional imaging approaches (Introduction, paragraphs 1-3), it is still limited by the need to acquire a minimum number of frames to produce a quality image (Discussion and Conclusion).
	Matrone does not teach segmenting and extrapolating the beam-summed data prior to compounding.
	Wright, in the same problem solving area, teaches a method, controller and CRM for generating an ultrasound image, comprising: obtaining beam-summed data using an ultrasonic probe are formed from a plurality of steering angles (abstract; column 1, lines 50-60; column 3, lines 42-48; figs. 4A-5; column 8, lines 50-67 - "output of a beamformer which has been coherently summed"; column 10, lines 27-35; column 12, lines 34-45; column 21, line 55 - column 22, line 20); for each frame comprising the steering angles of the beam-summed data, segmenting the beam-summed data based on an axial imaging depth of the beam-summed data (column 12, line 56 - column 13, line 24 - "equal range" refers to samples/positions on adjacent scan lines which have the same axial depth/"range", therefore isolating "equal range data" for processing is segmenting the data based on axial imaging depth; column 26, line 20 - column 27, line 20); for each segment of the segmented beam-summed data: estimating an extrapolation filter, based on the segmented beam-summed data, the extrapolation filter having a filter order (column 12, line 66 - column 13, line 2; column 13 lines 7 – 24 - it is noted that Wright uses both "interpolation" and "extrapolation" to describe increasing the sample density, 
	It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method, controller and CRM of Matrone by including the additional steps of segmenting and extrapolating the beam-summed data as taught by Wright in order to further improve frame rate by upsampling (“extrapolating”) the acquired data using synthesized (interpolated and extrapolated) data to reduce the number of necessary acquisitions in view of the further teachings of Wright. 
	Regarding claim 3: Matrone and Wright teach a method as claimed in claim 1, wherein the beam- summed data is obtained by way of at least one of plane wave imaging and diverging wave imaging (Matrone – A. Plane-Wave Imaging and Coherent Compounding; figure 1).
	Regarding claims 4 and 18: Matrone and Wright teach a method and controller as claimed in claims 1 and 16, wherein the segment is less than four (4) wavelengths of a transmit signal that provides the beam- summed data in depth (Wright – the segment is a single axial/range sample across all scan lines column: 12, line 56 - column 13, line 24 - "equal range" refers to samples/positions on adjacent scan lines which have the same axial depth/"range", therefore isolating "equal range data" for processing is segmenting the data based on axial 
	Regarding claims 5 and 19: Matrone and Wright teach a method and controller as claimed in claims 1 and 16, wherein the plurality of steering angles comprises fewer than 20 angles (Matrone – 17 frames/angles – Results, Discussion and Conclusion).
	Regarding claim 6: Matrone and Wright teach a method as claimed in claim 1, wherein the filter order is less than or equal to half a number of steering angles (Wright teaches several 3 and 4 tap FIR filters which can be used to perform the interpolation/extrapolation operations – column 13, lines 1-24; column 25, lines 24-45).
	Regarding claim 7: Matrone and Wright teach a method as claimed in claim 1, wherein the extrapolation factor is less than or equal to 10 (Wright – column 13, lines 19-24 – 5 output samples result from 4 input samples, while the combination of interpolation and extrapolation increases the sample density by a factor of 2 – column 4, lines 59-63).
	Regarding claim 10: Matrone and Wright teach a method as claimed in claim 1, wherein the extrapolation occurs in an axial direction of the beam-summed data (Wright – samples are interpolated/extrapolated in the lateral [“azimuth”] direction, the axial [“range”] direction, or both – column 12, line 56 – column 14, line 30).
	Regarding claim 13: Matrone and Wright teach an ultrasound system, the system comprising: an ultrasonic probe (Wright - transducer array 1); a controller as claimed in claim 12 (Wright – controller 54 and Matrone implicitly discloses a computer [controller] via the .
Claims 2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matrone and Wright as applied to claims 1 and 16 above, and further in view of Lyons, Richard G. Understanding digital signal processing, 3/E. Pearson Education India, 2004 (hereinafter “Lyons”) – it is noted that only the cited sections (5.9.2, 5.9.3) are provided due to the excessive length of the entire document, however the entire text can be provided on request.
Regarding claims 2 and 17: Matrone and Wright teach the method and CRM of claims 1 and 16, where the extrapolation is applied to each axial segment of the beam-summed data by a FIR filter (column 12, line 66 - column 13, line 2; column 13 lines 7 – 24) but is silent on applying a Fourier transform to each segment of the beam-summed data and performing an inverse Fourier transform on the extrapolated beam-summed data.
Lyon, in the analogous art of digital signal processing, teaches that an easier and more efficient manner (as opposed to convolution) of applying a FIR filter is to perform a Fourier transform in the input data, multiply the frequency domain input data by the frequency domain representation of the FIR filter, and then perform an inverse Fourier transform on the filtered data (pg. 212, eqn. 5-32).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method and CRM of Matrone and Wright by performing the FIR filter extrapolation in the frequency domain as taught by Lyon in order to increase efficiency.
Claims 8, 9, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matrone and Wright as applied to claims 1 and 16 above, and further in view of Swingler, David N., and Robert S. Walker. "Line-array beamforming using linear prediction for aperture interpolation and extrapolation." IEEE Transactions on Acoustics, Speech, and Signal Processing 37, no. 1 (1989): 16-30 (hereinafter “Swingler”).

Swingler, in the same problem solving area of beamforming acoustic data, teaches interpolation and extrapolation of samples (C. The Extrapolation Process) where the extrapolation filter is estimated using the Burg autoregressive model (pg. 19, column 2). Swingler further teaches that the Burg technique is preferable to others because it is computationally efficient and provides guaranteed stability of the extrapolation filter (pg. 19, column 2, paragraph 1).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method and CRM of Matrone and Wright to include estimating the extrapolation filter using the autoregressive model by Burg as taught by Swingler in order to provide both computational efficiency and guaranteed stability in view of the further teachings of Swingler.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matrone and Wright as applied to claim 13 above, and further in view of Yanagihara et al. (US PG Pub. No. US 2009/0005686 A1, Jan. 1, 2009) (hereinafter “Yanagihara”).
Regarding claim 14: Matrone and Wright teach the system of claim 13 but are silent on a user interface having a user input.
Yanagihara, in the same field of endeavor, teaches an ultrasound system comprising an ultrasonic probe, a controller, a display, and an interface having a user input ([0070]). Yanagihara further teaches that these are the conventional elements of an ultrasound system ([0003]). 
prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the system of Matrone and Wright to include an interface having a user input as taught by Yanagihara in order to provide means for the operator to control the system as is conventional in the art. 
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  while Wright teaches providing two “selectable” filters having different tap weights and orders (column 12, line 66 – column 13, line 2; column 26, lines 30-33), there is no description as to how these might be selected nor any indication that the user makes a selection via an interface. Additionally, merely selecting one of two preset filters having different filter orders (which can be construed as “adjusting” the filter order) does not include adjusting at least one of: the axial depth of the segment; the extrapolation factor. Additionally, this does not appear to be a reasonable modification based on the art of record. 
Response to Arguments
The substitute specification filed 08/20/2021 is accepted.
Interpretation of claim 11 under 35 U.S.C. §112(f) is withdrawn in light of the cancellation of that claim.
The rejection of claim 11 under 35 U.S.C. § 101 is withdrawn in light of the cancellation of that claim.
The rejections of claims 2, 4, 5, 7, and 11 under 35 U.S.C. §112(b) are withdrawn in light of the amendments to the claims. 
Objections to figures 2, 4, and 10 are withdrawn in light of the amendments to the drawings.

The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box).	

It is noted that while this portion of the MPEP requires that each element be labeled (or presented as a universally known graphic drawing symbol – CFR 1.84(n)), it is not clearly indicated that the label must be in the form of descriptive text rather than a reference character. The objection to figure 1 with respect to labels is withdrawn. However, the ultrasound system represented in figure 1 is described in the specification as an exemplary ultrasound diagnostic system which is presented to explain “general operation.” The claims set forth a controller configured to obtain beam-summed data, segment the data, estimate an interpolation filter, extrapolate the segmented data using the estimated filter, and coherently compound the frames. The only controller depicted anywhere in the drawings is controller (18), which is not disclosed as performing these functions. Additionally, there is a signal processor (22) which is disclosed as performing various signal processing functions, but which is not linked in any way to the 
Applicant’s arguments with respect to prior art rejections of claims 1-15, filed 08/20/2021, have been fully considered and are persuasive. The rejections are withdrawn. However, a new grounds of rejection has been applied. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Song et al. (US PG Pub. No. US 2020/0037994 A1, Feb. 6, 2020) – teaches spatial compounding of plane wave Doppler ultrasound data

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793